Citation Nr: 0925350	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-35 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1980 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which declined to reopen the claim of entitlement to 
service connection for schizophrenia.

In February 2008, the Board denied the reopening of the claim 
for service connection for schizophrenia.  The Veteran filed 
an appeal of the September 2006 decision with the United 
States Court of Appeals of Veterans Claims (the Court).  A 
joint motion for remand was filed with the Court.  The Court 
granted the joint motion for remand in February 2009 and 
vacated the Board's decision.  The Veteran's VA claims folder 
has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issue not on appeal

In March 2008, the Veteran filed a claim of whether the 
February 2008 decision of the Board contained clear and 
unmistakable error.  As noted above, the Court has vacated 
and remanded the February 2008 Board decision that was 
challenged on the basis of clear and unmistakable error in 
the Veteran's motion.  Thus, there is no final decision for 
the Board to review on the basis of clear and unmistakable 
error. Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion, and the motion is moot.


REMAND

The joint motion reflects that counsel for the Veteran and 
the Secretary of the VA determined that records from the 
Social Security Administration (SSA) must be obtained.  That 
was the sole basis for the joint motion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain any records pertaining to the 
Veteran.  Any such records so obtained 
should be associated with the Veteran's 
VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

